Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


Cancel claims 19 and 20 as they are directed to a non-elected invention withdrawn without traverse.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
While the general practice of performing a plasma cleaning against a bond pad on a semiconductor chip is known in the art, such as in Sudijono et al. (US 2003/0192943) the specific surface roughness and oxide thickness currently claimed are not disclosed or suggested by the prior art. The present disclosure discusses how various plasma processing conditions do not necessarily lead to the claimed values such that it would be improper to conclude that such values would result from a generic plasma processing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P SHOOK whose telephone number is (571)270-7890.  The examiner can normally be reached on 9:00 am - 5:00 pm, Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL P SHOOK/Primary Examiner, Art Unit 2896